Citation Nr: 1825771	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, depression and a panic disorder with agoraphobia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  The record shows that the Veteran is diagnosed with PTSD, anxiety and depression.  See Capri records received August 26, 2014. Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

For the reasons that follow, the Board finds that remand is also necessary to obtain an additional VA examination and medical opinion as to the etiology of the Veteran's acquired psychiatric disorder.

The Veteran underwent a VA examination for his PTSD claim in March 2013.  The examiner determined the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria and alternatively, diagnosed the Veteran with a panic disorder with agoraphobia.  However, the examiner noted the Veteran suffered from 3 military related stressors that all meet the criteria for PTSD and were all related to the Veteran's fear of hostile military or terrorist activity.  Despite this finding, the examiner opined that the Veteran did not meet the full criteria for PTSD and found that the Veteran's psychiatric symptoms were not related to service as the Veteran himself did not relate his psychiatric symptoms to his military experiences.  See VA examination received March 21, 2013. 

The Board finds this opinion to be inadequate for adjudication purposes.  The March 2013 examiner indicated that he reviewed the entire claims file prior to rendering his opinion.  However, the examiner noted the Veteran did not relate his military stressors to his psychiatric symptoms but the record reflects statements from both the Veteran and his wife indicating the Veteran has suffered from anxiety and depression since service due to his reported stressors.  The Board also notes that the record reflects additional VA medical treatments records were received in August 2014 that reflect the Veteran has been diagnosed with PTSD, depressive disorder, a panic disorder and anxiety by I. W., LICSW, in 2013.  See Capri records received August 26, 2014.  Based on the foregoing, the Board finds remand is necessary to determine the etiology of the Veteran's acquired psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any updated relevant VA or private treatment records.  All identified treatment records should be added to the claims file.  If any identified records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159 (c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include anxiety, depression, a panic disorder with agoraphobia, and/or PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

The examiner should list all psychiatric disorders present.  If a trauma and stressor-related disorder such as PTSD is diagnosed, the examiner should list all traumatic and stressful events contributing to such disorder.

Based on a review of the evidence, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder began in service, was caused by service, or is otherwise related to service.

The examiner's attention is directed to the Veteran and his wife's reports of psychiatric symptoms present since service.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility, but that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A complete rationale for any opinion expressed - to include citation to specific medical documents and clinical findings - must be included in the report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the appeal, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




